Dissenting Opinion by
Watkins, J.:
I dissent and would affirm the judgment of sentence.
The principal complaint of the defendant is the failure of the court below to suppress evidence secured from the home of the defendant at the time of his arrest in that there was not probable cause for the issuance of the search warrant by the magistrate.
More and more it is being brought home to reviewing courts that common sense and not technical nit picking must be applied to the problems created by the application of law enforcement officers for search and seizure warrants. Public clamor in criticism of judicial softness, in the face of mounting crime statistics, has reached a new high.
A recent article in the Philadelphia Inquirer by George Wilson of the Editorial Staff entitled “We’re Much Too Lenient on Criminals” ended on the following note: “The victims of crime are the forgotten people in the American system of justice as presently administered.”
In this case, the victims were seized at gunpoint in their own home and tied up while the house was ransacked and cash and valuable jewelry taken. The kind of character identified by the victim as the perpetrator, *58now walking the streets, can be judged by the testimony that at the time of his return to the house and his arrest, the officers noticed a man’s zircon ring on his finger which was described as one of the items of jewelry stolen. When the officers tried to remove it, he screamed out in apparent pain so that they incarcerated him with the ring on his finger. When they sought the stolen article in the cell, the ring was gone and he explained that someone must have stolen it from him while he slept.
There are two answers to the complaint concerning the issuance of the search warrant in this case. The first is that under the facts in this case it most certainly can be treated as a search incidental to an arrest by service of a body warrant and second, that under the facts in this case, probable cause did exist for the issuance of the search warrant.
“This right to search and seize without a warrant extends to things under the accused’s immediate control such as a house, or an automobile.” Commonwealth v. Harris, 429 Pa. 215, 218, 239 A. 2d 290 (1968). It is the law that the circumstanc.es surrounding the situation where a search may be made incidental to an arrest must be reasonable as to the area searched and the time between the search and the arrest. “In determining the test of reasonableness, all the attending circumstances must be considered. The test cannot be stated in rigid and absolute terms and each case must be decided on its own facts.” Commonwealth v. Harris, supra, page 219.
The decision in Chimel v. California, 395 U.S. 752, 23 L. Ed. 2d 685, 89 S. Ct. 2034 (1969), is not retroactive. It was handed down in June,. 1969, while Robinson took place in 1966 so that the case falls within the less restrictive rules of Harris v. United States, 331 U.S. 145, 91 L. Ed. 1399, 67 S. Ct. 1098 (1947) *59and United States v. Rabinowitz, 339 U.S. 56, 94 L. Ed. 653, 70 S. Ct. 430 (1950).
But Chimel is distinguishable from Robinson in that there was a search warrant and a body warrant while in Chimel there was no search warrant and the body warrant was admitted by the State to be defective, 395 U.S. at 754 (n.1).
Even if the search warrant in Robinson was held to be defective, the cases are distinguishable on their facts. The search in Chimel took place in the defendant’s home while he was away, while in Robinson, the defendant arrived some time while the search was in progress or shortly thereafter. It is, therefore, arguable that the search was within the “zone of search” permitted in Chimel. In Chimel, there was resistance to the search while in Robinson there was cooperation; and in the Chimel case the evidence was so concealed that the officers directed the wife to “physically move contents of the drawers from side to side so that they might view any items that would have come from the burglary”, while in the instant case the evidence was in plain view.
It is equally true that probable cause for the issuance of a search warrant depends largely on the facts of the individual case. The law is clear that the warrant must set forth facts sufficient for the magistrate to decide objectively that probable cause for its issuance exists. Aguilar v. Texas, 378 U.S. 108, 12 L. Ed. 723, 84 S. Ct. 1509 (1964); Spinelli v. United States, 393 U.S. 410, 21 L. Ed. 2d 637, 89 S. Ct. 584 (1969). However, in U.S. v. Ventresca, 380 U.S. 102, 108 (1965), which holding was specifically reaffirmed in Spinelli, the Supreme Court of the United States made it clear that the language setting forth probable cause is to be read generously and not in technical terms. The Supreme Court said at page 108: “If the teachings of the *60Court’s cases are to be followed and the constitutional policy served, affidavits for search warrants, such as the one involved here, must be tested and interpreted by magistrates and courts in a commonsense and realistic fashion. They are normally drafted by nonlawyers in the midst and haste of a criminal investigation. Technical requirements of elaborate specificity once exacted under common law pleadings have no proper place in this area. A grudging or negative attitude by reviewing courts toward warrants will tend to discourage police officers from submitting their evidence to a judicial officer. before acting.” These principles have been repeatedly reaffirmed; a recent case being United States of America v. Bridges, 419 F. 2d 963 (8th Cir. 1969). In that case, the Court said at page 966: “We recognize that the affidavit can also be read as stating that the informant’s purchases were not recent and that the informants, who told Patch that Bridges sells large quantities of heroin every week and that he obtains his supply on the West Coast, were not the informants who made the purchases. Read in this light, the Commissioner would be obliged to refuse the search warrant, or to make further inquiry before issuing it. This is true because, under such a reading, there would be no basis upon which the Commissioner could judge the validity of the informant’s statements to Patch or the validity of Patch’s conclusions. But, the Commissioner was satisfied with the affidavit and we cannot say that a common sense reading of it required a result other than that reached.” In the instant case, reading it generously, it is a statement of the detective that an eyewitness, the victim, whose name appears in the paragraph, identified the defendant as one of the robbers. There is no reason to infer that the detective received information from any source not disclosed.
*61On June 24, 1966, as part of the investigation of the case, the victim was shown fifteen photographs from which he identified Felton Robinson as one of the robbers. It should be noted that there were only two eyewitnesses to the robbery, the victim and his wife, and his wife was unable to make an identification. Acting on the identification of the defendant by the eyewitness victim, the investigating officer prepared information for a body warrant and a search warrant.
On June 24, 1966, the arrest warrant was executed and issued by the magistrate. However, the detective did not have the search warrant executed and issued until June 27, 1966, and because of this delay the warrants were issued by different magistrates.
The arrest warrant contained the following information: “On or about 17th of June 1966, in the County of Philadelphia, the accused committed the following acts: Robbery, while armed with a gun and with an accomplice, on the person of Louis Colson 50 C/M res: 6227 No. 16th Street, inside his home, at which time they took $4792.00 in US Currency. Complainant identify Felton Robinson picture, positively as one of the two men who robbed him on 6/17/66 all of which were against the peace and dignity of the Commonwealth of Pennsylvania and contrary to the pertinent Acts of Assembly.”
The probable cause section of the search warrant contained the following: “Subject named in this warrant has been identified as one of two men who robbed Louis Colson, 50 years, colored male, inside his residence at 6227 North 16th Street, on June 17, 1966, at which time, he took United States Currency and above-named items.”
The explanation by the detective from the record as to why he delayed in securing the search warrant was that the body warrant could be used and an arrest made anywhere and at anytime, while he had to make *62certain as to the home address. He testified as follows: “A. First, I would ascertain positively that the man lived at' the premises for which I am going to search. A body warrant I can serve anywhere, at anytime, but it is useless to get a search warrant if the man does not positively occupy the place.”
When the detective was Certain what house was to be searched, he sought the issuance Of the search warrant. At the time he had with him the body warrant already issued and although the record shows he does not remember any additional information he gave the magistrate to come within the authority of Commonwealth v. Crawley, 209 Pa. Superior Ct. 70, 223 A. 2d 885 (1966), there is a great likelihood that he did give the magistrate the information contained in the body warrant.
The- investigator together with another officer went to the home of the defendant on June 27 armed with both warrants and were admitted to the defendant’s house by his wife who, according to the record, was most cooperative with the officers. The defendant was not home at the time so the officers waited for his return. The defendant returned at approximately 2:00 a.m., June 28, 1966, at which time he was arrested by the two officers.
During the interim period of time, from entry to arrest, exactly when the premises were searched by the officers is not clear. They found two pawn tickets which led to the recovery of certain items identified by the victim as his property taken at the time of the robbery.
In view of the language contained in the probable cause section of the warrant it is only reasonable and not guesswork to infer that the identification was made by the victim, who was an eyewitness to the events that took place and the contents of the warrant as hereinabove set forth constitutes probable cause for its issuance.
*63However, it lias been repeatedly held that a search warrant which is contemporaneous with an arrest and in close proximity to the arrest is lawful. In the case of Henderson v. United States, 405 F. 2d 874 (5th Cir. 1968), the Court held at page 875: “Probable cause for the arrest existed independently of the fruits of the search; the arrest was perfected within ten minutes of the search and seizure; and therefore, it is immaterial in these circumstances that the search preceded the arrest.”
Here it is impossible to fix the time between search and the arrest. At most, the house was entered at 11:30 p.m., June 27, and the arrest was made at 2:00 a.m., June 28. The actual search took place sometime after the entry and the officers remained in the home until the arrival and arrest of the defendant. The court below properly denied the motion to suppress.
The defendant also complains of the seizure of pawn tickets found sticking out of a book in plain view in one of the rooms searched. Both pawn tickets plainly described items contained in the search warrant as property belonging to the victim and taken at the time of the robbery. Once the ticket described an item that is listed in the search warrant, it becomes a common sense and logical item for investigation and its seizure becomes necessary and lawful.
The defendant contends that they could not be seized because the tickets were not named in the warrant. This is without merit. Evidential material discovered in plain view in the course of lawful activities of the police may be introduced into evidence. Harris v. United States, 390 U.S. 234, 19 L. Ed. 2d 1067, 88 S. Ct. 992 (1968). See also, Fuller v. United States, 407 Fed. 2d 1199 (D.C. Cir. 1967), cert. denied, 393 U.S. 1120 (1969); Warden v. Hayden, 387 U.S. 294, 18 L. Ed. 2d 782, 87 S. Ct. 1642 (1967).